Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Joseph S (Reg. No. 69,761) on 06/01/2022.
The application has been amended as follows:
1. (Currently Amended) A natural human-computer interaction system based on multi-sensing data fusion, comprising: 
a MEMS arm tracking device; 
a visual tracking device; 
a force feedback device; and 
a PC terminal,
wherein the MEMS arm tracking device is composed of three sets of independent MEMS sensors which are respectively fixed in an upper arm, a forearm and a palm of an operator for collecting arm joint angle information which includes Euler angles of shoulder, elbow and wrist joints, and measuring an arm motion trajectory[[;]], 
the visual tracking device is composed of a binocular camera which is fixed directly below an arm of the operator for collecting image information of a palm and measuring a finger motion trajectory, 
the force feedback device is composed of a linear motor, a force sensor and a mechanical handle and is mounted in the palm of the operator for providing a feedback force to the finger[[;]],
the PC terminal comprises a data display module, an arm motion calculating module, an image processing module, a mechanics calculating module and a virtual scene rendering module, and
wherein the natural human-computer interaction system collects the arm joint angle information and the image information of the palm when the arm of the operator moves, and send the data to the PC terminal, the PC terminal calculates a motion trajectory of a tail end of the palm according to the Euler angles and sizes of an upper arm, a forearm and a palm of a virtual arm, and calculates the finger motion trajectory according to the image information of the palm, the motion of each joint of the arm and the finger of the operator is mapped onto the virtual arm to enable the virtual arm to make corresponding motion, as a result, the operator can interact with an object in a virtual scene, and the mechanics calculating module of the PC terminal can calculate force feedback data according to real-time interaction information and send the data to the force feedback module to provide force feedback for a user.
2-5. (Previously Cancelled)

Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 is allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches a natural human-computer interaction system based on multi-sensing data fusion.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A natural human-computer interaction system based on multi-sensing data fusion, comprising: 
a MEMS arm tracking device; 
a visual tracking device; 
a force feedback device; and 
a PC terminal,
wherein the MEMS arm tracking device is composed of three sets of independent MEMS sensors which are respectively fixed in an upper arm, a forearm and a palm of an operator for collecting arm joint angle information which includes Euler angles of shoulder, elbow and wrist joints, and measuring an arm motion trajectory, 
the visual tracking device is composed of a binocular camera which is fixed directly below an arm of the operator for collecting image information of a palm and measuring a finger motion trajectory, 
the force feedback device is composed of a linear motor, a force sensor and a mechanical handle and is mounted in the palm of the operator for providing a feedback force to the finger,
the PC terminal comprises a data display module, an arm motion calculating module, an image processing module, a mechanics calculating module and a virtual scene rendering module, and
wherein the natural human-computer interaction system collects the arm joint angle information and the image information of the palm when the arm of the operator moves, and send the data to the PC terminal, the PC terminal calculates a motion trajectory of a tail end of the palm according to the Euler angles and sizes of an upper arm, a forearm and a palm of a virtual arm, and calculates the finger motion trajectory according to the image information of the palm, the motion of each joint of the arm and the finger of the operator is mapped onto the virtual arm to enable the virtual arm to make corresponding motion, as a result, the operator can interact with an object in a virtual scene, and the mechanics calculating module of the PC terminal can calculate force feedback data according to real-time interaction information and send the data to the force feedback module to provide force feedback for a user.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                   /NELSON M ROSARIO/Examiner, Art Unit 2624                                                    Primary Examiner, Art Unit 2624